Title: John Adams to Abigail Adams, 16 December 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 16. 1795
          
          The Newspapers will inform you before this Letter reaches you that the Ratifications of the Treaty have been exchanged by Mr Deas the Chargé d’Affairs under Mr Pinkney. The President told me the orders were that if Mr Adams did not arrive by a certain day this Business was to be done by another. Whether our Son will go over at all or not is to me uncertain. If he has lost a White Feather, he has avoided a dark one: so that he is as well off. There are Letters from him in the Public offices dated in september.
          having no Letter from you has given me Anxiety for your health, especially as I recollect you complained of some Rheumatic symptoms before I came away. My own health is as good as it has been for Some years. The Countenance of the House wears no very threatning aspect. The senate have refused their Consent to the Nomination of Mr Rutledge. I hope that Chief Justices at least will learn from this to be cautious how they go to popular Meetings especially unlawful: assemblies to Spout Reflections and excite opposition to the legal Acts of Constitutional Authority.
          The assembly of New Hampshire have appalled one of their senators and gratified the Friends of Peace order and good Government. Their Unanimity could hardly have been expected. I hope the

Massachusetts Assembly when they meet will at least vote no Resistance to the Law of the Land. I learned from the Children in the Wood not to halloos before We get out of the Wood, but I think the Prospect of Peace is brighter now than it has been for Several Years.
          Your Friends here are all well and enquire after you as usual on every Occasion. The President Seems in as good Health and Spirits as ever I knew him.
          Mr Brisler Sprained his ankle which has interrupted his Business somewhat: but he is now better and will soon be quite well. as soon as he is so he will look up some Flour & Grass seeds &c
          My Duty to my Mother of whose Situation I wish to be informed. Love to all— Let me know the Progress of Farming &c
          I am entirely & forever yours
          
            John Adams
          
        